                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 GLEN KERLEY                                                            PLAINTIFF

 v.                                                CAUSE NO. 1:18CV273-LG-RHW

 TORENCE HATCH (also
 known as Little Boosie);
 LARRY ANDERSON; JOHN
 AND JANE DOES 1-10; and
 XYZ COMPANIES 1-10                                                 DEFENDANTS

                              DEFAULT JUDGMENT

      In accordance with the Order Granting Motion for Default Judgment entered

herewith, this Court finds that the defendants, Torence Hatch (a/k/a Little Boosie)

and Larry Anderson, are jointly and severally liable to the plaintiff, Glen Kerley, for

the following damages: (1) past and future medical expenses in the amount of

$24,422.14; (2) past, present, and future pain and suffering in the amount of

$50,000; (3) lost wages in the amount of $706.40; (4) punitive damages in the

amount of $100,000; (5) attorney’s fees in the amount of $58,000; and (6) post-

judgment interest at the appropriate rate.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that default

judgment is entered in Mr. Kerley’s favor in the total amount of $233,128.54 in

addition to post-judgment interest.

      SO ORDERED AND ADJUDGED this the 2nd day of July, 2019.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
